FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUSTAVO GOMEZ,                                   No. 10-55860

               Petitioner - Appellant,           D.C. No. 2:09-cv-07701-DMG

    v.
                                                 MEMORANDUM *
MATTHEW CATE, Secretary, Dept. of
Corrections and Rehabilitation,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                          Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

      California state prisoner Gustavo Gomez appeals from the district court’s

judgment denying and dismissing his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We may affirm on any ground supported by

the record. See Washington v. Lampert, 422 F.3d 864, 869 (9th Cir. 2005).

      Gomez contends that the Board of Prison Terms’s 2007 decision finding him

unsuitable for parole is not supported by some evidence. Even assuming that his

petition is timely, Gomez is not entitled to relief because the record reflects that

Gomez received all process that was due. See Swarthout v. Cooke, 131 S. Ct. 859,

862-63 (2011) (per curiam).

      AFFIRMED.




                                           2                                     10-55860